Citation Nr: 0924220	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-43 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left eye disability, claimed as secondary to service-
connected left ear otitis media.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to a temporary total disability 
rating based on the need for convalescence under 38 C.F.R. § 
4.30 following September 1999 left ear surgery.

3.  Entitlement to service connection for numbness as 
secondary to the service-connected otitis media of the left 
ear.

4.  Entitlement to an increased rating for left ear otitis 
media, currently rated as 10 percent disabling.

(The issue of entitlement to benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for additional disability 
caused by the failure of Department of Veterans Affairs 
medical personnel to diagnosis the Veteran's duodenal 
(peptic) ulcer in the early 1970's is addressed in a separate 
decision.)
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from April 1960 to August 
1967.  His discharge certificate characterizes his service as 
other than honorable; however, a November 1967 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas held the Veteran's service was not 
dishonorable for VA purposes.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
RO in Huntington, West Virginia.

A hearing was conducted via videoconference by an Acting 
Veterans Law Judge (AVLJ) in March 2006; a transcript of the 
hearing is associated with the claims files.  The AVLJ who 
presided at that hearing is no longer with the Board; the 
Veteran was advised of his options for another Board hearing 
but he advised the Board in writing in May 2009 that he 
prefers to have the claims adjudicated on the evidence of 
record.

As noted on the title page, the Board will address the issue 
of entitlement to compensation under 38 U.S.C. § 1151 in a 
separate decision.  The reason for this is that the Veteran 
is represented by an attorney in that matter, whereas he is 
representing himself in the issues decided in this decision.  
Given this situation, the cases must be addressed separately.

The Board remanded some of these issues to the originating 
agency in September 2006.  The originating agency issued a 
rating decision in March 2008 that denied service connection 
for numbness as secondary to the service-connected otitis 
media; the Veteran subsequently perfected his appeal and the 
issue has been added to those previously remanded.

The originating agency also issued a rating decision in 
September 2008 that granted a 100 percent evaluation for 
convalescence following surgery for a service-connected 
disability for the period February-March 2008.  The Veteran 
submitted a timely Notice of Disagreement requesting an 
extension of convalescence, and the RO issued a Statement of 
the Case on that issue in April 2009.  Review of the file 
does not show the Veteran has filed a substantive appeal, so 
that issue is not before the Board. 

In March 2008 the Veteran filed a claim for service 
connection for vertigo (claimed as equilibrium), dizziness 
and headaches as secondary to the service-connected otitis 
media.  In January 2009 he submitted a letter that appears to 
be a request for increased rating for the service-connected 
hearing (he enclosed a VA audiology report dated in December 
2008 showing current severe left ear hearing loss, otitis, 
tinnitus, and vertigo).  These issues are referred to the 
originating agency for appropriate development.


FINDINGS OF FACT

1.  A rating decision in January 2000 denied entitlement to 
service connection for left eye condition as secondary to the 
service-connected otitis media and also denied entitlement to 
a temporary total evaluation because of treatment for a 
service-connected disability requiring convalescence; the 
Veteran did not appeal.

2.  Evidence received since the January 2000 rating decision, 
when considered by itself or with previous evidence of 
record, is not sufficient to raise a reasonable possibility 
of substantiating the claim for service connection for a left 
eye condition or the claim for a temporary total evaluation 
for convalescence following left ear surgery in September 
1999.

3.  Numbness was not present in service and is not 
etiologically related to service or service-connected 
disability.
 
4.  The currently assigned 10 percent rating is the maximum 
schedular rating for suppurative otitis media.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for a left eye disability, 
claimed as secondary to the service-connected otitis media.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2008).  
 
2.  New and material evidence has not been received to reopen 
the claim for a temporary total evaluation for convalescence 
following left ear surgery in September 1999.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(c) (2008).  

3.  The criteria for service connection for numbness, to 
include as secondary to a service-connected disability, are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2006); 38 C.F.R. § 3.303 (2008). 

4.  The criteria for an evaluation in excess of 10 percent 
for suppurative otitis media are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.87 Diagnostic Code 6200 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the Veteran was provided all 
required notice in response to his claims to reopen and his 
claim for an increased rating in a letter mailed in January 
2007.  Although this letter was sent after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
).  In this regard, the Board notes that following the 
provision of the required notice, the originating agency 
readjudicated the claim based on all evidence of record prior 
to the recertification of the appeal.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The record also reflects that the Veteran was provided all 
required notice in response to his claim for service 
connection for numbness in a letter mailed in January 2008, 
prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claims.  In this 
regard, the Board notes that service treatment records (STRs) 
and VA and non-VA outpatient records were obtained.

In regard to medical examination, the VCAA's duty to assist 
does not require examination for a previously-denied claim 
unless the claim is reopened; see 38 U.S.C.A. § 5103A.  
Examination for the claimed numbness is not required because 
the Veteran has not submitted a prima facie case for service 
connection on either a direct or secondary basis.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4); see also 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).

The Veteran was afforded an appropriate VA examination in 
conjunction with his claim for a higher rating in December 
2003.  As noted below, the Veteran already has the highest 
schedular rating for the service-connected otitis media and 
there is no reason to believe that another VA examination 
would result in any benefit to the Veteran.

The Veteran has not identified any outstanding evidence that 
could be obtained to substantiate any of the claims, and the 
Board is unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Evaluation of Disabilities

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating criteria for otitis media distinguish between 
chronic suppurative otitis media and chronic nonsuppurative 
otitis media (serous otitis media).  

Chronic suppurative otitis media is assigned a 10 percent 
rating during suppuration or with aural polyps; hearing 
impairment and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of the skull are rated 
separately.  38 C.F.R. § 4.87, Diagnostic Code 6200.  

Chronic nonsuppurative otitis media is rated based on hearing 
impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

New and Material Evidence

A January 2000 rating decision denied service connection for 
a left eye disability (inter alia) as secondary to the 
service-connected disability of otitis media, based on a 
determination that there was no relationship between the 
service-connected disability and the claimed disorder.  The 
same rating decision denied entitlement to a temporary total 
evaluation because of treatment for a service-connected 
disability requiring convalescence, based on a determination 
the Veteran did not require a period of convalescence as a 
result of the left tympanoscopy in September 1999.

The Veteran was notified of the January 2000 rating decision 
by a letter dated in February 2000, but he did not appeal.  

Evidence of record at the time of the January 2000 rating 
decision included the following:  STRs; VA treatment records 
for the period January 1975 to September 1977 (VA clinic in 
Temple, Texas), July 1991 (VAMC Mountain Home, Tennessee), 
September 1996 to October 1999 (VAMC Durham, North Carolina), 
and April-May 1999 (VAMC in Beckley, West Virginia); and VA 
and private treatment records submitted by the Veteran 
relating to assorted dates.
  
Specifically in regard to the claim for secondary service 
connection for the left eye disability, the evidence of 
record included VA radiology reports in May 1997 and June 
1999 of the temporal bones of the orbit, showing suggestion 
of cholesteatoma versus chronic infection with granulation of 
tissue.

Specifically in regard to the claim for a temporary total 
rating based on the need for convalescence, the evidence of 
record included the VA operation report (left 
tympanomastoidectomy) in September 1999, with associated pre-
operative and post-operative treatment records showing the 
Veteran was discharged in September 1999 from the 23-hour 
"short stay" unit as ambulatory and capable of self-care.  
The record also included follow-up notes in October 1999 
stating the Veteran was doing well and denied ear drainage or 
pain, although he reported occasional vertigo; the treatment 
plan was to follow up in 3 or 4 months with audiology.

The Veteran submitted his petition to reopen the two 
previously-denied claims in September 2002.

Evidence received after the January 2000 rating decision 
includes additional VA treatment records and reports of VA 
examinations conducted in February 2001  (gastrointestinal 
examination) and December 2003 (ear disease examination); a 
copy of the Veteran's SSA disability file; and the Veteran's 
testimony before the Board in March 2006.

Specifically in regard to the claim for secondary service 
connection for the left eye disability, the evidence added to 
the record includes a  statement by the Veteran in October 
2002 attributing his claimed left eye disorder to erosion of 
the bone caused by his left ear infections; a March 2004 VA 
treatment note reflecting a complaint of blurry vision in 
both eyes, with clinical impression of chronic blepharitis; 
numerous VA treatment reports confirming cholesteatoma of the 
mastoid; an April 2004 VA eye consult assessing chronic 
blepharitis; and a July 2007 VA eye consult assessing 
bilateral pseudophakia and chronic blepharitis, left worse 
than right.  Also, the Veteran's testimony in March 2006 
asserts his left eye infection started one month prior to his 
most recent surgery and that the VA physician told him the 
eye disorder was possibly related to the ear infection but 
declined to make a statement on the record to that effect. 

Specifically in regard to the claim for a temporary total 
rating, the evidence added to the record includes the 
Veteran's statement in August 2004 that he was an outpatient 
for five months after treatment in September 1999 but had to 
make many trips to "Duke" (Durham) VAMC for follow-up 
treatment, and was advised to not drive or perform heavy 
lifting during the period; he also stated he had been granted 
a temporary total rating for convalescence for other, more 
trivial surgeries in the past.  The evidence also includes 
the VA Form 9 (December 2004) and Statement in Support of 
Case (December2005) in which the Veteran asserts he was 
verbally placed on five months of convalescence by the VA 
physician in September 1999.  His testimony before the Board 
asserts the VA physician told him after surgery not to bend 
over, lift, cut grass, or drive; for five months.  He paid 
others for these services until the physician released him, 
but the VA physician did not tell him that he should be 
hospitalized during convalescence.

The evidence above is not cumulative or redundant of evidence 
previously considered.  However, careful review of the new 
evidence above does not show any competent medical suggestion 
the Veteran has a left eye disorder, however diagnosed, that 
is due to or aggravated by his service-connected otitis media 
(the newly received medical records document a history of 
infections in both eyes, variously diagnosed, but there is no 
clinical opinion linking such infection to the service-
connected mastoiditis or cholesteatoma).  

There is also no medical or other evidence corroborating the 
Veteran's contention that he required convalescence following 
the left tympanoscopy in September 1999.  The fact he was 
granted temporary total ratings for convalescence for other 
surgeries in the past is irrelevant to the issue of 
entitlement to such a rating for this particular surgery.  

Accordingly, the new evidence does not provide additional 
information that raises a reasonable possibility of 
substantiating either previously-denied claim. 

The claims files contain a March 2008 letter from a VA 
physician stating the Veteran was under the physician's care 
for chronic ear disease, had recent mastoid surgery and would 
require six months of convalescent care.  This letter relates 
to a different convalescent period than the one on appeal and 
is accordingly not material to resolution of the issue before 
the Board.

The Veteran's correspondence and testimony, in which he 
asserts a relationship between his current left eye disorder 
and the service-connected left ear disability, is redundant 
of his arguments previously considered; redundant and 
cumulative arguments not "new" as defined in 38 C.F.R. 
§ 3.156(a).  Also, the Veteran as a layperson is not 
competent to opine regarding matters requiring medical 
expertise, such as medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, without 
making a value judgment as to the Veteran's credibility, the 
Veteran's unsupported statements are outside his competence 
and are not material.

Similarly, in regard to the requirement for convalescence 
after surgery in September 1999, the Veteran's assertion he 
was verbally granted a six-month period of convalescence at 
the time of his treatment is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("[w]hat a 
physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.") 
 
In sum, the evidence received since the January 2000 decision 
is cumulative or redundant of the evidence previously of 
record or is not sufficient to raise a reasonable possibility 
of substantiating either claim.  The Board accordingly finds 
that new and material evidence has not been received to 
reopen the previously-denied claims.  

Service Connection

The Veteran seeks service connection for numbness, claimed as 
secondary to the service-connected left ear otitis media.

As an initial matter, there is no indication in STRs of any 
facial numbness during military service, and the Veteran has 
not asserted numbness began during service.  The criteria for 
direct service connection are accordingly not met, and the 
Board will consider entitlement to secondary service 
connection.

The Veteran had a VA otolaryngology examination in April 1971 
during which the left tympanic membrane was noted to be 
normal; the examiner diagnosed chronic otitis media of the 
right ear with perforation of the tympanic membrane.  There 
is no indication in the examination report of any numbing 
associated with otitis media.

The Veteran had a VA clinical evaluation in August 1977 
consequent to inpatient treatment for an epigastric 
complaint.  The examiner noted at the time that cranial 
nerves were grossly intact, and there was no mention of any 
numbing.  

The Veteran subsequently underwent a left ear tympanoplasty 
in September 1977; the procedure was carried out 
uneventfully.  There is no indication of numbing before or 
after the tympanoplasty.

VA ear/nose/throat (ENT) examination in December 1980 showed 
chronic perforated left eardrum with partial deafness, dry 
with no current infection.  There was no mention of 
associated numbness. 

The Veteran underwent a left ear tympanoplasty and placement 
of a total ossicular replacement prosthesis (TORP) by VA in 
September 1984 and appeared to do well; however, he developed 
dizziness and was readmitted for observation in October 1984.  
His dizziness improved during hospitalization, and he was 
discharged home.  There was no mention of numbness.

The Veteran complained at a VA audiology clinic in March 1985 
that his most recent tympanoplasty had not demonstrably 
improved his hearing.  There is no mention of numbness.

In July 1991 the VA audiology clinic referred the Veteran to 
the VA ENT clinic for evaluation of the left inner ear 
pathology.  The ENT clinic noted chronic otitis media in the 
left ear, stable and reconstructed.  There is no mention of 
associated numbness.

In October 1996 the VA audiology clinic referred the Veteran 
to the VA ENT clinic for evaluation of a foreign body in the 
left ear canal.  The ENT clinic noted an extension of the 
TORP in the left ear, without infection.  There no mention of 
numbness.

In December 1998 the Veteran had a VA examination of the ears 
in which the examiner noted the TORP had been removed in 
1997, leaving the Veteran with severe mixed hearing loss in 
the left ear.  The ear canal was clear and was without 
drainage or infection.  There no mention of numbness. 

VA medical records dating from 1999 to 2002 show continued 
references to current cholesteatoma of the left ear; however, 
none of those records cites numbness of the face as a 
complaint or as a clinical finding.

The Veteran presented to VA in September-October 2002 
complaining of recent pain and drainage of the left ear.  
There no mention of numbing.

The Veteran had a VA examination of the ears in December 2003 
in which he reported 8/10 pain on the left side of the head 
but did not complain of numbing; the examiner noted cranial 
nerves were intact.

The Veteran testified before the Board in March 2006 that the 
left side of his head from the upper jaw to the top had 
become numb.  He stated he informed the VA examiner (in 
December 2003) about the numbness but the examiner was 
unconcerned. 

The Veteran underwent a radical left mastoidectomy by VA in 
March 2008; the surgeon noted in the operative report that 
facial nerve function was identified to be present while the 
Veteran was still on the table.  Subsequent VA postoperative 
treatment notes show continued complaints of pain and 
drainage after surgery, but there is no indication of 
numbness.

Although the Veteran is certainly competent to state that he 
experiences numbness, he is not competent to diagnose a nerve 
disorder or to render an opinion concerning the etiology of 
his numbness.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As set forth above, the Veteran has been 
evaluated numerous times.  The extensive treatment records do 
not document any complaint or finding of numbness of the 
face.  In addition, the VA surgeon noted in December 2003 
that cranial nerves were intact.  

Although the Veteran's lay statements concerning the presence 
of numbness are competent, the Board must determine whether 
such evidence is also credible.  See Layno v. Brown, 6 Vet. 
App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh 
the absence if contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility  merely because 
it is unaccompanied by contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds the Veteran's statements 
concerning the presence of numbness are not credible.  The 
Veteran's extensive treatment notes show no indication he had 
ever reported numbness to any examiner or clinician.  In 
addition, there is no clinical evidence of damage to the 
facial nerves.  Further, insofar as the clinical notes 
address the nerves they actually disprove any demonstrated 
impairment.  The Veteran's lay statements are accordingly 
inconsistent with the medical evidence of record and are not 
credible.

Based on the evidence and analysis above, the Board concludes 
that the preponderance of the evidence is against this claim.

Evaluation of the Service-Connected Otitis Media

Review of the claims files shows the Veteran submitted a 
claim for an increased (compensable) rating for otitis media 
in November 1998.  The RO issued a rating decision in 
February 1999 continuing the current noncompensable rating.  
The Veteran submitted a timely substantive appeal (NOD in 
March 1999, the RO issued a SOC in April 1999, and the 
Veteran's VA Form 9 was received in May 1999.  The Veteran 
accordingly has a valid appeal before the Board in regard to 
the February 1999 rating decision.

In February 2000 the RO issued a decision granting an 
increased evaluation of 10 percent, effective from the date 
of receipt of the claim for increase (November 18, 1998).  
The RO considered this to be a complete grant of benefits, as 
the 10 percent rating was the highest available under the 
applicable diagnostic code, and terminated the Veteran's 
appeal.  However, because the Veteran actually had an appeal 
pending before the Board, the Board will consider the 
evidence regarding the severity of the disability from 
November 1998, to include the applicability of "staged 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes at this point the Veteran has separate 
service connection for several disabilities secondary to the 
service-connected otitis media; i.e., defective hearing in 
the left ear (rated at 10 percent since January 1985) and 
osteomyelitis (rated a noncompensable from September 2006); 
those separate ratings are not before the Board.  His claim 
for separate service connection for numbness is addressed 
above.  His assertions of vertigo are addressed in the 
following discussion. 

The Veteran had a VA examination of the ears in December 1998 
in which the examiner noted severe left ear hearing loss.  
The left ear canal was clear, the auricle normal, and the 
tympanic membrane mostly absent.  There was no current 
drainage or acute infection.  The examiner stated the Veteran 
did not have an active ear disease but did have sequelae of 
previous surgery and hearing loss.

A VA medical certificate dated in April 1999 shows the 
Veteran was treated for a left ear infection of reported one-
week duration.  On observation the left ear canal was 
inflamed and purulent.  The Veteran was provided steroid 
medications and discharged.

In September 1999 the Veteran underwent a 
tympanomastoidectomy and reconstruction at a VA medical 
center due to chronic draining of the left ear.

The Veteran presented to VA in September-October 2002 
complaining of recent pain and drainage of the left ear, 
although such symptoms were not noted clinically.  The 
clinician noted a long history of operations on the left ear 
performed at "Duke" (actually Durham VAMC), the most recent 
in 1997 or 1998.  During examination a large plug of 
keratomatous debris was removed to access the surgical mesh; 
there was no active drainage but there was painful pressure.  
The Veteran was provided medication and referred to "Duke" 
for follow-up.

The Veteran presented to a VA primary care clinic in 
September 2002 complaining he had almost passed out when 
turning his head; he reported vertigo since his left ear 
surgery.  The clinician was unable to see into the left ear 
due to the previous tympanoplasty but noted an impression of 
vertigo status post left ear operation and referred the 
veteran for ear/nose/throat (ENT) evaluation and computed 
tomography (CT) and Doppler evaluation of the carotid.  CT 
scan of the head in October 2002 (performed to rule out tumor 
as a cause of the vertigo) showed no infarct or intracranial 
hemorrhage but showed mild atrophic changes.  Ultrasound of 
the bilateral carotid in October 2002 (performed to rule out 
stenosis as a cause of the vertigo) showed 70-75 percent 
stenosis in the right carotid and 45 percent stenosis in the 
distal right and left common carotid, as well as plaque and 
antegrade flow. 

The impression following a VA CT scan in October 2002 was 
left chronic mastoiditis with bony erosions, probably 
secondary to cholesteatoma.

The Veteran had a VA examination of the ears in December 2003 
in which the examiner noted a history of recurrent infections 
extending up to dura and to the mastoid cavity.  The Veteran 
reported pain at level 8/10 on the left side of the head. 
Examination showed no drainage, suppuration, polyps or 
exudates in the left ear.  The examiner also noted mild 
decreased hearing in the left ear, as well as photophobia and 
some problems with balance.  The examiner diagnosed chronic 
mastoiditis and residuals of multiple surgeries in the left 
ear.

The Veteran presented to VA in March 2004 complaining of a 
persistent bloody discharge from the left ear.  On 
examination there was a small amount of yellowish discharge 
in the left ear, with no tragus or mastoid tenderness.  The 
clinical impression was chronic left otitis media.  

The Veteran presented to the VA oncology clinic in July 2004 
for follow-up of leucopenia and anemia.  The Veteran reported 
having blackouts, which he attributed to blockage of the 
carotids on both sides.  He also stated that infection from 
his perforated ear drum was moving into his brain.

The Veteran had a VA Doppler ultrasound of the carotids in 
July 2004 as follow-up to the previous study in October 2002, 
referencing his complaint of blacking out when he turned his 
head.  The new study noted errors in the previous reading and 
stated a current impression of mild-diameter stenosis (38 
percent) of the right internal carotid and moderate-diameter 
stenosis (40 percent) of the left internal carotid.  There 
was stenosis of 43 percent in the distal common carotid on 
the right and 45 percent in the distal common carotid on the 
left.  Both vertebral arteries had forward flow.

The Veteran testified before the Board in March 2006 that he 
had seven VA surgeries on his left ear, all becoming 
progressively more invasive.  He complained the last VA 
examiner (in December 2003) falsified his symptoms, in that 
the examiner stated in the report there was no current 
drainage from the ear even though there was drainage at the 
time.  He testified his equilibrium was "messed up" and 
caused near-blackouts when driving a car, walking or looking 
to the left.  He denied current drainage but complained of 
dizziness.       

In July 2006 the Veteran presented to a VA emergency room 
(ER) complaining of constant foul-smelling drainage and pain 
in the left ear; he also complained of sinus symptoms and 
postnasal drip and of pain on the left side of the face.  The 
Veteran stated he had a bad taste in his mouth and could feel 
the infection in his eyes, nose and forehead.  Examination 
showed the left ear canal to have purulent drainage without 
blood; there was also postnasal drainage.  The clinical 
impression was chronic left otitis media and rhino sinusitis.  
Antibiotics were prescribed.

The Veteran had a VA ENT consult in August 2006 for 
evaluation of the left ear.  On examination the Veteran's 
facial symmetry was intact; the left ear canal was shortened, 
with heaped-up granulated tissue and some purulent matter.  
There was no evidence of pus or polyps.  The clinical 
impression was chronic mastoid and middle ear difficulties, 
likely osteomyelitis of the temporal bone.  Oral antibiotics 
had not been effective, so a regimen of inpatient intravenous 
antibiotics was recommended.   

In September 2006 the Veteran received two weeks of inpatient 
VA treatment for a course of antibiotics to treat the left 
otitis media.  On admission the left ear canal appeared to be 
wet and inflamed, with a possible area of bone apparent.  
Left mastoid surgery was recommended after resolution of the 
infection.  During inpatient treatment the Veteran had 
mastoid debridement of the left ear; he was also treated for 
staph infection of the ear, nose and eyes.  The discharge 
diagnosis was otitis media with chronic left mastoiditis.

An outpatient follow-up note in November 2006 states the 
Veteran was doing extremely well after the inpatient 
antibiotics.  The ear was currently completely dry, not red, 
and without granulation.

A November 2007 VA ENT note shows the Veteran presented with 
a complaint of continuous drainage and a history of staph 
infection.  He reported decreased hearing in the left ear and 
occasional light-headedness.  On physical examination there 
was purulent discharge from the left ear with chronic 
granulation and lots of squamous debris.  There was no facial 
weakness.  The clinical impression was chronic left otitis 
media and possible persistent cholesteatoma.  The clinician 
recommended CT scan of the temporal bone and mastoid.

The Veteran underwent VA CT of the temporal bone in January 
2008.  The impression was significant opacification of the 
left middle ear and mastoid air cells with near-complete 
destruction of the middle ear ossicles.  An incidental note 
was made of mild right maxillary and ethmoid sinus disease.

In February 2008 the Veteran presented to the VA ENT clinic 
once again with persistent squamous debris and foul-smelling 
fluid and granulation tissue preset throughout the left inner 
ear.  There was probable cholesteatoma extending into the 
mastoid.  

The Veteran underwent a radical left mastoidectomy by VA in 
February 2008; the preoperative history and physical (H&P) 
examination noted a history of chronic mastoid infection with 
8 previous mastoid surgeries.  The surgeon identified a 
cholesteatoma that completely filled the mastoid area, which 
was surgically removed along with most of the granulation 
encountered.  Per the follow-up notes in March 2008, the 
Veteran tolerated the procedure well and the results were 
excellent.

However, the Veteran presented to the VA primary care clinic 
in May 2008 complaining of continued drainage in the left ear 
following surgery; he stated this had been his 9th surgery 
and he was disappointed with the results.  Clinical 
examination showed chronic scarring and irregularity of 
tympanic membranes (TMs) left and right; the external 
auditory canals (EACs) were normal left and right.

The Veteran presented to a VA primary care clinic in November 
2008 complaining of continued pain and drainage of the left 
ear following surgery in March 2008.  The clinician's 
impression was chronic left otitis media status post left-
sided mastoidectomy.

The Veteran presented to a VA audiology clinic for evaluation 
in December 2008.  The audiologist indicated case history 
showed tinnitus, vertigo and otalgia.  Audiological 
evaluation showed profound sensorineural hearing loss (SNHL) 
on the left; speech recognition could not be performed on the 
left due to the severity of the hearing loss on that side.  
Otoscopy revealed a thick greenish discharge on the left 
accompanied by otorrhea.

A VA outpatient treatment note dated in March 2009 states the 
Veteran continued to have persistent drainage since his 
surgery.  The physician recommended the Veteran once again 
undergo a round of inpatient intravenous antibiotics.

On review of the evidence above, the Board notes the Veteran 
has the maximum schedular evaluation available for 
suppurative otitis media, which is 10 percent.  Although the 
disorder has not been suppurative during the entire period on 
review, he has been rated as 10 percent throughout.  
Accordingly, increased schedular "staged rating" per Hart 
is not for application.

The Veteran has complained of pain associated with his otitis 
media.  However, the Veteran has the highest available 
schedular rating, and the rating schedule does not provide a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

In regard to symptoms blackouts, the medical evidence of 
record does not show that they are related to the service-
connected disability.  Instead, they appear to be related to 
carotid stenosis.  The Veteran recently filed a claim for 
secondary service connection for vertigo, which has been 
referred to the originating agency for appropriate action.  
If service connection is established for vertigo, it will be 
separately rated from the otitis media and the Veteran will 
have the opportunity to appeal the rating assigned by the 
originating agency.

The Board has also considered whether this claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2008).  In determining whether a case should 
be referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

On careful review of the record, the Board notes the Veteran 
has not asserted his service-connected otitis media causes 
any marked interference with employment.  Over the years, he 
has required a number of periods of hospitalization, both for 
surgery and for intravenous antibiotics, but he has been 
compensated for such hospitalization through the award of 
temporary 100 percent ratings.  In addition, complications of 
the otitis media have been separately rated.  During the 
periods when convalescence was not required, the 
manifestations of the disability have been consistent with 
the schedular criteria.  In short, the Veteran's disability 
does not reflect a degree of impairment beyond that 
contemplated by the rating schedule, so referral for extra-
schedular evaluation is not warranted.



							(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has not been received, reopening 
of the claim for service connection for a left eye disability 
is denied.

As new and material evidence has not been received, reopening 
of the claim for a temporary total evaluation based on the 
need for convalescence following surgery in September 1999 is 
denied.

Service connection for numbness is denied.

An evaluation in excess of 10 percent for otitis media is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


